 



Players Network

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) after an initial trial period that
began July 1st the Company hereby entered into this agreement on the 8th day of
August 2017 (“Effective Date”), by and between Player’s Network, Inc., a Nevada
corporation (hereinafter referred to as “Company”), with its principal business
address at 1771 East Flamingo Road, Suite 201A, Las Vegas, NV 89119 and Geoffrey
Lawrence, a resident of Nevada (“Employee”), with a mailing address of
[Redacted].

 

In consideration of the rights and benefits that they will each receive in
connection with the employment relationship established by this Agreement, the
Company and Employee (the “Parties”), intending to be legally bound, agree as
follows:

 

1. Employment, Services and Term. Company employs Employee, and Employee accepts
employment with Company as “Chief Financial Officer / Chief Compliance Officer.”
Employee shall perform such Services related to the business of the Company and
its Affiliates, including travel, as may from time to time be reasonably
requested of him by the Chief Executive Officer, Mark Bradley, or Director Brett
Pojunis. Employee shall work directly with outside contractors who handle the
Company’s public accounting and reporting work as needed to stay in compliance
with public reporting requirements and shall (i) be subject to all of the
Company’s policies, rules and regulations applicable to its employees and (ii)
perform such Services commensurate with the Employee’s position. Employee shall
devote his business skills, time, and attention on an exclusive basis to his
employment obligations to Company and in furtherance of the business and
interests of Company. Unless otherwise terminated in accordance with this
Agreement, the initial term of Employee’s employment shall be twenty four (24)
months (the “Employment Term”) commencing on the Effective Date hereinabove.
Employee will need to put in all the necessary time required by management,
which may be in excess of a normal 40 hour work week. As per the Company’s
Personal Time Off Policy (“PTO”), Employee shall accrue 1 day of paid time off
for every month worked for a total of 12 days of PTO per calendar year with any
unused time carried forward to the following year. Accumulated unused PTO is
forfeited upon termination.

 

2. Compensation. Compensation to Employee for providing Services is defined in
Exhibit A.

 

3. Termination. Employee may resign and terminate this Agreement at any time
upon written notice to Company. The Company may terminate the employment of
Employee and all of Company’s obligations under this Agreement at any time
during the Employment Term without Cause by giving Employee written notice of
such termination, to be effective immediately following such written notice.

 

4. Covenants of Employee.

 

a. The terms below shall have the following meanings:

 

i. “Affiliate” shall mean any individual or corporation, limited liability
company, partnership, joint venture, subsidiary, association or other entity or
enterprise that directly or indirectly controls, is controlled by, or is under
common control with, the indicated person or entity;

 

ii. “Competing Company” shall mean any Entity that is providing services or
products that directly compete with or are directly substitutable for those
offered by the Company;

 

iii. “Entity” shall mean any individual or corporation, limited liability
company, partnership, joint venture, association or other entity or enterprise;

 

iv.“Principal” or “Representative” shall mean a principal, owner, partner,
shareholder, joint venturer, investor, trustee, director, officer, manager,
employee, agent, representative or consultant;

 

Players Network 1771 E Flamingo Rd, Suite 201A Las Vegas Nevada 89119

 

   

 

 



Players Network

 

v. “Protected Customers” shall mean past, current, and prospective customers of
the Company that the Employee learned from Confidential Information (as defined
below); and,

 

vi. “Services” shall mean the services required by this Agreement to be provided
by Employee for or on Company’s behalf during the Employment Term as of the
Effective Date.

 

b. Non-Compete. During the Employment Term and for a period of one (1) year
immediately following termination of Employee’s employment, Employee shall not,
directly or indirectly, on Employee’s own behalf or as a Principal or
Representative of any Entity:

 

i. Provide Services to or on behalf of any Competing Company;

 

ii. Call upon, solicit, induce, recruit or attempt to solicit any of the
Company’s employees for the purpose or with the intent of enticing such
employees away from or out of the employ of, or other business relationship
with, the Company or its Affiliates or to enter employment or other business
relationship with any Competing Company;

 

iii. Call upon, solicit, induce, recruit or attempt to solicit any of the
Company’s investors/shareholders, prospective acquisition/merger candidates,
employees or Customers for the purpose of providing products or services that
compete with or are directly substitutable for those offered by Company.

 

c. Notwithstanding anything contained to the contrary, nothing shall prevent
Employee from engaging in activities otherwise prohibited by this Section 4 if
Employee receives the prior written approval by resolution of the Company’s
Board of Directors.

 

d. The covenants in this Section 4 are severable and separate, and if any
specific covenant is found to be unenforceable, the provisions of any other
covenant shall not be affected. Moreover, in the event any court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the Parties that such
restrictions be enforced to the fullest extent which the court deems reasonable
and the Agreement shall thereby be reformed.

 

5. Confidential Information.

 

a. “Confidential Information” shall mean information and trade secrets of the
Company and its Affiliates, licensors, vendors, suppliers, customers or
prospective licensors, vendors, suppliers or customers, that is of value to its
owner and is treated as confidential, including, but not limited to, technical
or non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers, future
business plans, licensing strategies, advertising campaigns, information
regarding Employees and contractors, and the terms and conditions of this
Agreement. Confidential Information shall not include any data or information
that (i) has been voluntarily disclosed to the general public by the Company,
(ii) has been independently developed and disclosed to the general public by
others without duty to confidentiality provisions with the Company, or (iii)
otherwise enters the public domain through lawful means.

 

b. Company and its Affiliates may disclose to Employee, and Employee may
otherwise come to learn through its employment, certain Confidential
Information. Employee acknowledges and agrees that Confidential Information is
the sole and exclusive property of Company and that the Company owns all
worldwide rights therein under patent, copyright, trade secret, confidential
information, or other property right. Employee acknowledges and agrees that the
disclosure of the Confidential Information by the Company to the Employee does
not confer upon Employee any license, interest or rights of any kind in or to
the Confidential Information. Employee may use the Confidential Information
solely for the benefit of the Company and its Affiliates while Employee is
employed by Company. Employee will hold in confidence and not reproduce,
distribute, transmit, reverse engineer, decompile, disassemble, or transfer,
directly or indirectly, in any form, by any means, or for any purpose, the
Confidential Information or any portion thereof. Employee agrees to return to
Company, upon request by Company, the Confidential Information and all materials
relating to them.

 

Players Network 1771 E Flamingo Rd, Suite 201A Las Vegas Nevada 89119

 

   

 

 

Players Network

 

c. Employee acknowledges that its obligations with regard to the Confidential
Information shall remain in effect while Employee is employed by Company and for
two (2) years thereafter.

 

d. Upon termination of employment for any reason, Employee shall return
immediately to Company all Confidential Information of Company and its
Affiliates within Employee’s possession, custody or control.

 

6. Ownership. For purposes of this Agreement, “Work Product” shall mean all
ideas, concepts, marketing strategies, management techniques, product
development, methods, analyses, reports, drawing, data, business plans,
financial information, any materials, documentation regardless of format,
computer programs, inventions (whether or not patentable), and all works of
authorship, including all worldwide rights therein under patent, copyright,
trade secret, confidential information, or other property right, created or
developed in whole or in part by Employee, whether prior to the date of this
Agreement or in the future while employed by Company (whether developed during
work hours or not) and which relate to or result from the present or anticipated
business, research, developments, tests, products, work or activities of the
Company, its Protected Customers, and its Affiliates. All Work Product shall be
considered as work “made for hire” by the Employee and therefore owned by the
Company. If any of the Work Product may not, by operation of the law, be
considered work made for hire by Employee for Company and its Affiliates, or if
ownership of all right, title, and interest of the intellectual property rights
therein shall not otherwise vest exclusively in Company, Employee hereby assigns
to Company, and upon the future creation thereof automatically assigns to
Company, without further consideration, the ownership of all Work Product.
Company shall have the right to obtain and hold in its own name copyrights,
registrations, and any other protection available in the Work Product. Employee
agrees to perform, during or after Employee’s employment, such further acts as
may be necessary or desirable to transfer, perfect, and defend Company’s
ownership of the Work Product that are reasonably requested by Company.

 

7. Equitable Relief. The Parties to this Agreement acknowledge that a breach by
Employee of any of the terms or conditions of this Agreement will result in
irrevocable harm to Company and that the remedies at law for such breach may not
adequately compensate the Companies for damages suffered. Accordingly, Employee
agrees that in the event of such breach, Company shall be entitled to injunctive
relief or such other equitable remedy as a court of competent jurisdiction may
provide. Nothing contained herein will be construed to limit Company’s right to
any remedies at law or equity, including the recovery of damages for breach of
this Agreement.

 

8. Compliance with Securities Laws. Employee, Company and its Affiliates agree
to comply with all applicable state and federal securities laws, rules, and
regulations, as may be in effect from time to time.

 

9. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada, which is an employment-at-will state.

 

10. Arbitration. The Parties agree that any dispute, claim or controversy of
whatever nature arising out of or relating to the negotiation, execution,
performance or breach of this Agreement or any other dealings between them that
cannot be amicably resolved either by informal discussion between the Parties or
mutual agreement to mediate, shall be resolved solely by arbitration in
proceedings conducted in Clark County, Nevada before the American Arbitration
Association in accordance with its Commercial Arbitration Rules. Results from
such proceedings shall be deemed conclusive, final and binding upon the Parties,
and may be entered as the judgment of any court of competent jurisdiction. The
Parties shall execute all submission agreements and other documents authorizing
the submission of said dispute to arbitration for a final determination and
award. The arbitration panel shall be empowered to award attorney’s fees and
expenses of arbitration (including expert witness fees) to the prevailing Party
in any such arbitration. Furthermore, with respect to any civil action
instituted for injunctive relief, the Parties hereby expressly agree to submit
themselves to, and consent to the jurisdiction and venue of Nevada. Nothing
contained in this paragraph shall restrict or prevent any Party from obtaining a
temporary restraining order, injunction or other equitable relief which said
initiating Party may have against the other.

 

Players Network 1771 E Flamingo Rd, Suite 201A Las Vegas Nevada 89119

 

   

 

 

Players Network

 

11. Indemnification. Company and its Affiliates hereby agree that it shall
indemnify and hold Employee harmless to the fullest extent permitted by
applicable law, from and against all losses, costs, claims, judgments and
expenses, including without limitation reasonable attorney’s fees or lost wages
due to imprisonment (“Losses”), as and when incurred by Employee. The
indemnification provided for herein shall not be deemed exclusive of any other
rights to which Employee may be entitled under any by-law, agreement, insurance
policy, vote of shareholders or otherwise. Employee shall indemnify and hold
Company (and its employees, officers, directors, advisors and agents) harmless
against any Losses as a result of any material breach by Employee.

 

Exceptions.

a. Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding with respect to (i)
remuneration paid to Indemnitee if it is determined by final judgment or other
final adjudication that such remuneration was in violation of law (and, in this
respect, both the Company and Indemnitee have been advised that the Securities
and Exchange Commission believes that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication; (ii) a final judgment rendered against
Indemnitee for an accounting, disgorgement or repayment of profits made from the
purchase or sale by Indemnitee of securities of the Company against Indemnitee
or in connection with a settlement by or on behalf of Indemnitee to the extent
it is acknowledged by Indemnitee and the Company that such amount paid in
settlement resulted from Indemnitee’s conduct from which Indemnitee received
monetary personal profit, pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or other provisions of any federal,
state or local statute or rules and regulations thereunder; (iii) a final
judgment or other final adjudication that Indemnitee’s conduct was in knowingly
fraudulent or constituted willful misconduct (but only to the extent of such
specific determination, and other than in connection with the operation of the
Company’s cannabis business in the ordinary course); or (iv) on account of
conduct that is established by a final judgment as constituting a breach of
Indemnitee’s duty of loyalty to the Company or resulting in any personal profit
or advantage to which Indemnitee is not legally entitled. For purposes of the
foregoing sentence, a final judgment or other adjudication may be reached in
either the underlying proceeding or action in connection with which
indemnification is sought or a separate proceeding or action to establish rights
and liabilities under this Agreement.

 

b. Claims Initiated by Indemnitee. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Certificate of Incorporation or applicable law, or (ii) with respect to any
other proceeding initiated by Indemnitee that is either approved by the Board of
Directors or in which Indemnitee’s participation is required by applicable law.
However, indemnification or advancement of expenses may be provided by the
Company in specific cases if the Board of Directors determines it to be
appropriate.

 

c. Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.

 

Players Network 1771 E Flamingo Rd, Suite 201A Las Vegas Nevada 89119

 

   

 

 

Players Network

 

d. Securities Act Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act. Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking. A determination that Indemnitee is not entitled to
indemnification pursuant to this Section 10(d) may be made by the Company upon
receipt of a written opinion from Independent Counsel, a copy of which opinion
shall be delivered to the Indemnitee. In the event Indemnitee disputes such
opinion, Indemnitee shall in any event be entitled to seek enforcement of its
rights hereunder pursuant to Section 7(c), and Indemnitee shall be indemnified
in connection with costs in seeking such enforcement pursuant to Section 7(d).

 

12. Notices. All notices, demands and requests which may be given or which are
required to be given by either Party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective when either: (1) sent by certified or registered mail to the
intended recipient at the address specified below; (2) deposited into the
custody of a nationally recognized overnight delivery service such as FedEx,
UPS. or United Stated Postal Service, addressed to such party at the address
specified below; or (3) sent by facsimile, email, telegram or telex, provided
that receipt for such transmission is verified by the sender. Notices shall be
effective on the date of delivery or receipt. For purposes of this Paragraph,
the addresses of the Parties for all notices are as follows (unless changes by
similar notice in writing are given by the particular person whose address is to
be changed):

 

  Company:   Employee:           Players Network       Mark Bradley, CEO  
Geoffrey Lawrence   [Address Redacted]   [Address Redacted]

 

13. Miscellaneous. This Agreement shall supersede any and all other agreements,
whether written or verbal, that may have been made or entered into by the
Parties relating to the subject matters set forth herein. No waiver by a Party
of any breach by the other Party of this Agreement shall be construed to be a
waiver as to succeeding breaches. This Agreement constitutes the entire
agreement of the Parties with respect to the subject matter hereof and may not
be modified or amended in any way except in writing by the Parties. Employee may
not assign its interest in or delegate the Services under this Agreement. This
Agreement shall be binding upon and inure to the benefit of Company, its
successors and assigns. If any provision or part of any provision of this
Agreement is held invalid or unenforceable by a court of competent jurisdiction,
such holding shall not affect the enforceability of any other provisions or
parts thereof; and all other provisions and parts thereof shall continue in full
force and effect. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.

 

Players Network 1771 E Flamingo Rd, Suite 201A Las Vegas Nevada 89119

 

   

 

 

Players Network

 

IN WITNESS WHEREOF, the Parties have accepted and agreed to enter into this
Agreement on this 8th day of August 2017.

 

EMPLOYEE:     COMPANY:         Geoffrey Lawrence,     Players Network, an
Individual     a Nevada corporation             /S/ Geoffrey Lawrence     /S/
Mark Bradley By: Geoffrey Lawrence   By:  Mark Bradley   Individually     Chief
Executive Officer

 

Players Network 1771 E Flamingo Rd, Suite 201A Las Vegas Nevada 89119

 

   

 

 

Players Network

 

“EXHIBIT A”

ADDITIONAL COMPENSATION TO EMPLOYEE AND EXPENSES

 

1. Regular Compensation. Employee shall be entitled to regular compensation for
services rendered in the amount of $152,640 annually. Regular compensation will
be comprised of cash compensation in the amount of $100,800 annually and stock
compensation in the amount of $51,840 annually. Cash compensation is payable in
accordance with Company’s standard payroll schedule, beginning on the 1st day of
July 2017. Stock compensation will be awarded quarterly, beginning each three
month period subsequent to the 1st day of July 2017, with $12,960 worth of
shares of the Company’s Common Stock awarded based on the closing traded price
on each quarterly measurement date (October 1st, January 1st, April 1st and July
1st).     2. Bonus Compensation. The Employee will be subject to an annual
performance review (“Review”). Any performance based incentive compensation
resulting from the Review may include combinations of cash and/or equity,
consisting of any combination of common stock, options, restricted stock grants,
etc. at the sole discretion of the Company. In addition to a Review, Employee
may receive bonuses directly related to other business development activities
such as acquisitions, mergers, strategic partnerships, joint ventures, etc. at
the sole discretion of the Company.     3. Signing Bonus. As a signing bonus,
Employee was awarded 250,000 restricted shares of the Company’s Common Stock on
July 4, 2017, pursuant to Rule 144 issued by the Securities and Exchange
Commission or any succeeding law or regulation.     4. Stock Options. Employee
will receive the right to purchase 2,000,000 shares of Common Stock in Company
at a strike price of $0.17 per share, exercisable over three (3) years from the
execution date of this agreement. These stock options will vest ratably on a
monthly basis over a one-year period and, if unexercised, the rights will expire
three months after the employee’s termination. This provision does not preclude
Employee from acquiring any additional or future rights to purchase Common Stock
in Company at a predetermined price.     5. Benefits. Employee shall be eligible
to participate in any employee benefits program offered by Company, including,
but not limited to: group or individual insurance plans for health, dental or
vision care and any retirement, deferred-compensation or other post-employment
benefit plan. Employee contributions toward any such benefits shall be withheld
from compensation in accordance with the Company’s standard payroll schedule.  
  6. Expenses. During the term of this Agreement, Employee shall be entitled to
reimbursement of their reasonable expenses incurred from time to time during the
term hereof, in connection with the Employment Services to be provided under
this Employment Agreement, within 15 days after invoicing the Company. The
Company shall reimburse Employee for all pre-approved business expenses after
the Employee presents an itemized account of expenditures with proof (i.e.
receipts).

 

All Compensation is subject to modification from time to time by the Company at
any time with prior written notice, to reflect new incentive situations, pricing
structure, revenue growth or changes in financial standing. It is also subject
to adjustment for specific acquisitions, ventures or other activities when the
circumstances warrant revised treatment, provided that adjustments shall be
fairly applied to Employee. No amendment or modification of the Compensation
shall be made except by an Addendum attached to this Agreement.

 

Players Network 1771 E Flamingo Rd, Suite 201A Las Vegas Nevada 89119

 

   

 

 

 

